MaMews, J.,
delivered the opinion of the court.
This is a suit instituted by attachment against the executor of a succession, which was opened in East Baton Rouge. The will of the testator was there probated, and letters testamentary grwited by the proper authority. The plaintiff had been in partnership with the deceased in a tract of land and some slaves, and concurred ~vith the executor in having the whole of this property disposed of at probate sale. He now alleges, that the procedes of that sale are not s'ufficient to pay the debts of the succession, and that it owes him five thousand dollars, &c.
The defendant, in answer to the petition, excepted to the jurisdiction of the~District Cour-this exception war sustained, and the plaintiff appealed.
The suit does not appear to be personally against the defendant, but as executor, to obtain ji~dgment decreeing the estate of his testator to be responsible for the claim of the plaintiff; for no divestava is alleged. The proceeding considered in this point of view was corarn non judice, and the defendant's exception properly sustained.-&e Code of Practice, art. 924, no. 13 and 983.-According to these articles, it is evident that this suit is exclusively cognizable before the Court of Probates, ~xhere the succession was opened. But a difficulty occurs, opposed to procecling in the ordinary and legal way, in consequence of the executor *257residing out of the jurisdiction of the State. ~t is, however, not for us to remedy this inconvenience. Perhaps the defendant might be destituted of his office, (as provided for in relation to tutor) and administration, granted to another fit person, with the will annexed.-Of this, however, we give no opinion.
It is, therefore, ordered, &c. that the judgment of the District Court be affirmed with costs.